DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/04/2021.
Claims 1, 10, and 17 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
101
Applicant argues the use of node and computing devices and a distributed ledger that are implemented by one of more computers are “indicative of elements that have integrated the exception into a practical application.” Examiner respectfully disagrees. 
First, the abstract idea includes the use of the devices/entities and computers they are implemented on. Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications. The nodes, and computers are transferring and receiving information and as previously explained, a hash is a 
Applicant’s arguments have not proffered any improvements to the one or more computers, an improvement to the technological environment of the limitations nor offered additional elements that would turn the abstract idea into a practical application. The 101 rejection is retained. 
112
Due to Applicant’s amendments, prior 112 rejections are withdrawn.
103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references currently used. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to an article of manufacture, claim 10 is directed to a process and claim 17 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receive … messages…. Compute a value based on …messages and sequence… return a confirmation message”, and “Sending…messages …Computing a value based on …messages and sequence… receiving … a confirmation message… and comparing… the value(s)”.  The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, managing interactions when it comes to following rules. In this case, the ledger protocol sets the rules and there is a penalty rendered when the rules are not followed. According to the claims, messages are transmitted, a value is created based on the sequence of the messages received and a comparison is made in the sequence value to verify that the recipient received a correct order of messages. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the functions of the nodes in the blockchain recite functions of a generic computer component. The nodes, computing devices, are performing the receipt, sending, calculation and comparison of information. The claimed “computed” value does not recite an additional element, as the claim explains it to be a 
The dependent claims reiterate the performed generic functions. For example, claim 2 recites computing a hash. A hash is a mathematical function, an abstract idea. There are numerous hashes, some can be performed by a mental process and others with a generic computing device. Another example, claims 4 and 5 have an index of received messages and when the sequence appears out of place a penalty is given. The index is a count/sum of received messages. The penalty is part of managing interactions by penalizing an action that goes against set rules. The dependent claims do not present additional elements that integrate the abstract idea into a practical application.
 Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of managing interactions including penalties for not following rules as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-9, 11-16 and 18-20 are also rejected. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 recites the limitation " a confirmation message for the one or more sent messages comprising another value", and “comparing, by the sender node, the computed value to the other value”.  The claim is unclear as to whether the “other value” refers to the “another value”. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 11-16 are also rejected. 
Claim 17 recites “when executed on one or more computers cause the one or more computers to: participate as a plurality of nodes in a distributed ledger”. The claim is unclear and indefinite. The claim recites that one computer is caused to participate as a plurality of node. It is unclear how one node can be a plurality of node in a distributed ledger. The claim is unclear and indefinite. Dependent claims 18-20 are also rejected
Claim 17 recites “wherein each node operates as a sender node… send one or more messages of at least one transaction to the distributed ledger to another node acting as a receiver node.” The claim is unclear and indefinite. Applicant claims each node is a sender node. The claim is then unclear as to how every node is claimed to be node is claimed to be a receiver node. Dependent claims 18-20 are also rejected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 9, 10, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seger (2017/0124556) (“Seger”), and in view of Farnlof et al. (2015/0341422) (“Farnlof”).
Regarding claim 1, Seger discloses a plurality of computing devices configured to participate as a plurality of nodes in a distributed ledger, wherein each node locally stores and maintains a copy of the ledger, and wherein each node is configured to send messages including ledger information to, and receive messages including ledger information from, others of the nodes via a network according to a ledger protocol, wherein at least one of the nodes is configured to: (Abstract; ¶ 12, 13, 18, 20-23, 39-42):
Seger states- A distributed event synchronization may be provided by a plurality of nodes in communication with one another via a network. An event module of one of the plurality of nodes may receive data about an event to be codified in a distributed ledger.  (Abstract).

receive, as a receiver node, one or more messages of at least one transaction to the distributed ledger from another node acting as a sender node (Abstract; ¶ 39-49, 104, 105); 
Seger states- Identification module 124 may be configured to identify a first information transaction that may be held within the distributed ledger. The first information transaction may include information intended for the first party. For example, the information intended for the first party may include one or more of a message, an image, a document, a video, and/or other types of content…  a transaction identifier may include one or more of a public key, a subject and/or topic associated with the information transaction, a keyword, a user/party identification, a conversation or thread identifier (e.g., to provide a common marking for a conversation back and forth between two or more parties), a specific and/or weighted cost of an information transaction (e.g., transactions between two parties may cost 0.0001 cents and thus be identifiable by such a charge), and/or other identifiers enabling the identification of information transactions intended for a given party…  information and/or content that must be contained within a given transaction identifier may be provided to a user via one or more information transactions and/or alternative communication avenues. For example, Party A may email Party B to inform Party B to use #123456789 as a transaction identifier on an information transaction (e.g., communication) intended for Party A so that the identification module may recognize the information transaction as being intended for Party A… The client 410 may 405 (an originating node) 510. Information about the event to be stored may be submitted 515 from the client 410 to the node 405. This information may include a verifiable fact about the event (e.g., user identity, credit card number, etc.). The fact may be passed from the node 405 to a validation subsystem 415 for verification 520 (and/or may verify the fact itself). The validation subsystem 415 may verify the fact, and the originating node 405 may queue the event for codification (recordation in a block in the blockchain, for example) 525. (¶ 38, 42, 43, 104)

the value comprising a hash of a concatenation of data comprising the one or more received messages and data from the at least one message previously received from the sender node; and (Figure 6; ¶ 105-111)
Claim Interpretation – According to the disclosure (¶ 81) “A key idea behind the OWAC protocol is that each party computes, for each message sent, a cryptographic hash based on that message and prior messages. These hashes are cumulative. For example, in some embodiments, the hash for each message is obtained by concatenating the message to the hash of the previous message, and hashing the result; see Lines 36 and 75. ”

    PNG
    media_image1.png
    86
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    65
    288
    media_image2.png
    Greyscale

There is a difference between concatenating the contents of a message versus creating a concatenation by applying a hash function to the hash of a previous message as shown in the disclosure. Therefore, for the purpose of claim 
Seger states- Events in the event queue may be subjected to the consensus protocol to be written into the distributed ledger. Block negotiation may be initiated 545 (e.g., at regular intervals such as every second). Each node 405 may share with every other node 405 a list of the hashes of the events in their next event queues 550. Upon receipt, each node 405 may have knowledge of every other node's 405 event queue 555. Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared with the other nodes. The hash may be used as short hand between the nodes, as each node may have an independent copy of the underlying event after it has been shared… Each node 405 may share with every other node 405 a list of the hashes of the events in their next event queues 610. (¶ 105, 107)

return a confirmation message for the one or more received messages to the sender node, the confirmation message including the computed value (Figure 6; ¶ 105-111)
Seger states-  Each node 405 may independently create a block containing all identified events 565 and may share with each other node 405 a hash of its 570. Each node 405 may verify that every other node 405 created the same block (e.g., by checking whether the hashes match) 575.  (¶ 106)

wherein the sender node is configured to determine, based on  the computed value, in the returned confirmation message , whether the receiver node has or has not correctly processed the at least one transaction to the distributed ledger (¶ 105-111)
Seger states- Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared with the other nodes … Each node 405 may verify that every other node 405 created the same block (e.g., by checking whether the hashes match) 575. … Each node 405 may independently determine whether every node has received queues 615 and, if not, whether a minority failed to arrive 620. Because each node 405 may know specifically which other nodes' 405 queues they have received, they may uniquely identify which other node(s) 405 may be responsible for a timeout. If a minority did not fail to arrive, a node 405 that did not receive the queues may be in passive mode (i.e., the other nodes 405 may no longer wait on it) and may attempt to fix itself (e.g., reestablish network connection) and rejoin the network 400 when possible 625… In order to correctly write a block, each of the nodes 405 may need to have every other 405 event list. If an event list is missing from a subset of nodes 405 due to timeout, their block calculation may be inaccurate and that round of consensus may fail, (¶ 105, 106, 108, 109).

Seger does not disclose compute a value based on the one or more received messages and at least one message previously received from the sender node. 
Farnlof teaches compute a value based on the one or more received messages and at least one message previously received from the sender node. 
(Figure 3; ¶ 58-67, 84, 92, 101-103, 104, 111, 129)
Farnlof states- each client (or the host-level service associated with that client) can maintain and use a local logical clock for each individually generated client message. Thus, message ID1:Tag2 can be said to be causally dependent upon message ID1:Tag1..A message is first received at 704, and then a gap detection process is performed at 706. The validation rule used to check for gaps checks if the current message has a sequence number that is one greater than the previously validated message… Sequencer service 130A receives another message, which was earlier transmitted from monitor service 130B, and sequences at 336. The sequenced message is then broadcast at 338. This message (Clock4:ID1:Tag2) is broadcast to monitor services 130B and 130C and received by those services at 342 and 340…. In 505 the ID and Tag of the message that is to be sequenced is validated. Specifically, a validation rule is applied to ensure the logical sequence of messages from a given client is processed in the proper order. Thus, if the tagID (e.g., the logical clock sequence 507. (¶ 58, 59, 66, 92, 101)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seger (¶ 11), which teaches “ provide a cryptographic platform for recording transaction information and/or a platform for event synchronization among multiple nodes” and Farnlof (¶ 10), which teaches “the electronic data messages are added to the global state once they have been annotated with a global logical clock sequence number (e.g., that uniquely identifies the message within the distributed system)” in order to provide a more efficient, less wasteful technique to  maintaining an ordering of events in a distributed computing system(Farnlof; ¶ 4-8).
Regarding claim 2, Seger discloses the receiver node is configured to concatenate the one or more messages to a previously computed hash of the at least one previously received message and compute a hash of results of the concatenation (Figure 6; ¶ 105-111).  Farnlof teaches wherein, to compute the value, (Figure 3; ¶ 58-67, 84, 92, 101-103, 104, 111, 129). 
 Regarding claim 3, Seger discloses wherein the receiver node is further configured to process the messages received from the sender node and include a summary of its local data including results of said processing in the confirmation 
Claim Interpretation – For the purpose of claim interpretation, “the messages” will be in reference to the “one or more messages”.  
Regarding claim 7, Seger discloses the sender node is configured to concatenate the one or more messages to a previously computed hash of the at least one previously sent message and compute a hash of results of the concatenation (Figure 6; ¶ 105-111).  Farnlof teaches wherein, to compute the value, (Figure 3; ¶ 58-67, 84, 92, 101-103, 104, 111, 129).
Regarding claim 9, Farnlof discloses wherein the ledger information includes one or more of transactions submitted by clients of the distributed ledger, blocks of transactions proposed by proposers in the distributed ledger, or messages used by a consensus protocol of the distributed ledger to reach agreement among the nodes on successive next blocks in the distributed ledger (¶ 53-55).
Regarding claim 10, Farnlof discloses sending, by a sender node in a distributed ledger system, one or more messages of at least one transaction to a distributed ledger  to a receiver node in the distributed ledger system according to a ledger protocol (¶ 42, 46, 53); 
Farnlof states- While each client publishes (or otherwise sends) its respective local history (e.g., it publishes updates to the local history, such as when a new message is generated) to the system, a sequencer service 106 present on one of the hosts (host 102B in this example) acts as a receiver for those sent local history messages (¶ 42)

computing, by the sender node, a value based the one or more sent messages and at least one previously sent message; (Figure 3; ¶ 58-67, 84, 92, 101-103, 104, 111, 129)
Farnlof states- each client (or the host-level service associated with that client) can maintain and use a local logical clock for each individually generated client message. Thus, message ID1:Tag2 can be said to be causally dependent upon message ID1:Tag1..A message is first received at 704, and then a gap detection process is performed at 706. The validation rule used to check for gaps checks if the current message has a sequence number that is one greater than the previously validated message… Sequencer service 130A receives another message, which was earlier transmitted from monitor service 130B, and sequences at 336. The sequenced message is then broadcast at 338. This message (Clock4:ID1:Tag2) is broadcast to monitor services 130B and 130C and received by those services at 342 and 340…. In 505 the ID and Tag of the message that is to be sequenced is validated. Specifically, a validation rule is applied to ensure the logical sequence of messages from a given client is processed in the proper order. Thus, if the tagID (e.g., the logical clock sequence number) for a given client is one greater than the previously processed message for that client, the message is valid and ready to be sequenced. However, if the message has a logical clock sequence number that is out of bounds (e.g., a sequence number that is 2 more than the prior message), the message being operated on by the sequencer will be dropped at 507. (¶ 58, 59, 66, 92, 101)



Farnlof states- Sequencer service 130A receives another message, which was earlier transmitted from monitor service 130B, and sequences at 336. The sequenced message is then broadcast at 338. This message (Clock4:ID1:Tag2) is broadcast to monitor services 130B and 130C and received by those services at 342 and 340. (¶ 58, 59, 66, 101)

Farnlof does not disclose the value comprising and the value comprising a hash of a concatenation of data comprising the one or more received messages and data from the at least one message previously received from the sender node, comparing, by the sender node, the computed value to the other value included in the confirmation message to determine whether the receiver node has or has not correctly processed the at least one transaction to the distributed ledger.

Seger teaches the value comprising and the value comprising a hash of a concatenation of data comprising the one or more received messages and data from the at least one message previously received from the sender node(Figure 6; ¶ 105-111)
Claim Interpretation – According to the disclosure (¶ 81) “A key idea behind the OWAC protocol is that each party computes, for each message sent, a 36 and 75. ”

    PNG
    media_image1.png
    86
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    65
    288
    media_image2.png
    Greyscale

There is a difference between concatenating the contents of a message versus creating a  concatenation by applying a hash function to the hash of a previous message as shown in the disclosure. Therefore, for the purpose of claim interpretation, “concatenating the message to the hash of the previous message” does not mean concatenating the contents of the message to the hash of the previous message. 
Seger states- Events in the event queue may be subjected to the consensus protocol to be written into the distributed ledger. Block negotiation may be initiated 545 (e.g., at regular intervals such as every second). Each node 405 may share with every other node 405 a list of the hashes of the events in their next event queues 550. Upon receipt, each node 405 may have knowledge of every other node's 405 event queue 555. Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared 405 may share with every other node 405 a list of the hashes of the events in their next event queues 610. (¶ 105, 107)

comparing, by the sender node, the computed value to the other value included in the confirmation message to determine whether the receiver node has or has not correctly processed the at least one transaction to the distributed ledger (¶ 105-111)
Claim Interpretation – For the purpose of claim interpretation, Examiner assumes “the other value” will be in reference to the “another value”.  
Seger states- Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared with the other nodes … Each node 405 may verify that every other node 405 created the same block (e.g., by checking whether the hashes match) 575. … Each node 405 may independently determine whether every node has received queues 615 and, if not, whether a minority failed to arrive 620. Because each node 405 may know specifically which other nodes' 405 queues they have received, they may uniquely identify which other node(s) 405 may be responsible for a timeout. If a minority did not fail to arrive, a node 405 that did not receive the queues may be in passive mode (i.e., the other 405 may no longer wait on it) and may attempt to fix itself (e.g., reestablish network connection) and rejoin the network 400 when possible 625… In order to correctly write a block, each of the nodes 405 may need to have every other active node's 405 event list. If an event list is missing from a subset of nodes 405 due to timeout, their block calculation may be inaccurate and that round of consensus may fail, (¶ 105, 106, 108, 109).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seger (¶ 11), which teaches “ provide a cryptographic platform for recording transaction information and/or a platform for event synchronization among multiple nodes” and Farnlof (¶ 10), which teaches “the electronic data messages are added to the global state once they have been annotated with a global logical clock sequence number (e.g., that uniquely identifies the message within the distributed system)” in order to provide a more efficient, less wasteful technique to  maintaining an ordering of events in a distributed computing system(Farnlof; ¶ 4-8).

Regarding claims 13 and 19, Farnlof discloses receiving, by the receiver node, the one or more messages from the sender node according to the ledger protocol (¶ 42, 46, 53); computing, by the receiver node, the value based on the one or more received messages and at least one previously received message (Figure 3; ¶ 58-67, 101, 103, 104, 111, 129). Seger teaches and returning the confirmation message for the one or more received messages to the sender node, the confirmation message including the 
Regarding claim 16, Seger teaches the receiver node including a summary of its local data in the confirmation message, wherein the summary indicates to the sender node whether the receiver node has or has not processed all messages received (¶ 105-111).
Regarding claim 17, Farnlof discloses participate as a plurality of nodes in a distributed ledger, wherein each node locally stores and maintains a copy of the ledger, wherein each node is configured to send messages including ledger information to, and receive messages including ledger information from, others of the nodes via a network according to a ledger protocol, and wherein each node operates as a sender node configured to: (Abstract; ¶ 12, 13, 18, 20-23, 39-42):
Seger states- A distributed event synchronization may be provided by a plurality of nodes in communication with one another via a network. An event module of one of the plurality of nodes may receive data about an event to be codified in a distributed ledger.  (Abstract).

send one or more messages of at least one transaction to the distributed ledger to another node acting as a receiver node(Abstract; ¶ 39-49, 104, 105); 
Seger states- Identification module 124 may be configured to identify a first information transaction that may be held within the distributed ledger. The first information transaction may include information intended for the first party. For example, the information intended for the first party may include one or more of a 410 may connect to a node 405 (an originating node) 510. Information about the event to be stored may be submitted 515 from the client 410 to the node 405. This information may include a verifiable fact about the event (e.g., user identity, credit card number, etc.). The fact may be passed from the node 405 to a validation subsystem 415 for verification 520 (and/or may verify the fact itself). The validation subsystem 415 may verify the fact, and the originating node 405 may queue the event for codification (recordation in a block in the blockchain, for example) 525. (¶ 38, 42, 43, 104)

the value comprising a hash of a concatenation of data comprising the one or more received messages and data from the at least one message previously received from the sender node (Figure 6; ¶ 105-111)
Claim Interpretation – According to the disclosure (¶ 81) “A key idea behind the OWAC protocol is that each party computes, for each message sent, a cryptographic hash based on that message and prior messages. These hashes are cumulative. For example, in some embodiments, the hash for each message is obtained by concatenating the message to the hash of the previous message, and hashing the result; see Lines 36 and 75. ”

    PNG
    media_image1.png
    86
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    65
    288
    media_image2.png
    Greyscale

There is a difference between concatenating the contents of a message versus creating a concatenation by applying a hash function to the hash of a previous message as shown in the disclosure. Therefore, for the purpose of claim interpretation, “concatenating the message to the hash of the previous message” does not mean concatenating the contents of the message to the hash of the previous message. 
Seger states- Events in the event queue may be subjected to the consensus protocol to be written into the distributed ledger. Block negotiation may be initiated 545 (e.g., at regular intervals such as every second). Each node 405 may share with every other node 405 a list of the hashes of the events in their next event queues 550. Upon receipt, each node 405 may have 405 event queue 555. Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared with the other nodes. The hash may be used as short hand between the nodes, as each node may have an independent copy of the underlying event after it has been shared… Each node 405 may share with every other node 405 a list of the hashes of the events in their next event queues 610. (¶ 105, 107)

receive a confirmation message for the one or more sent messages, the confirmation message sent from the receiver node, wherein the confirmation message comprises another value computed by the receiver node based on a plurality of messages and a sequence in which the plurality of messages were received(Figure 6; ¶ 105-111)
Seger states-  Each node 405 may independently create a block containing all identified events 565 and may share with each other node 405 a hash of its independently created block 570. Each node 405 may verify that every other node 405 created the same block (e.g., by checking whether the hashes match) 575.  (¶ 106)
 compare the computed value(hash) to the other value(hash) included in the confirmation message to determine whether the receiver node has or has not received a correct sequence of messages (¶ 105-111)
Seger states- Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared with the other nodes … Each node 405 may verify that every other node 405 created the same block (e.g., by checking whether the hashes match) 575. … Each node 405 may independently determine whether every node has received queues 615 and, if not, whether a minority failed to arrive 620. Because each node 405 may know specifically which other nodes' 405 queues they have received, they may uniquely identify which other node(s) 405 may be responsible for a timeout. If a minority did not fail to arrive, a node 405 that did not receive the queues may be in passive mode (i.e., the other nodes 405 may no longer wait on it) and may attempt to fix itself (e.g., reestablish network connection) and rejoin the network 400 when possible 625… In order to correctly write a block, each of the nodes 405 may need to have every other active node's 405 event list. If an event list is missing from a subset of nodes 405 due to timeout, their block calculation may be inaccurate and that round of consensus may fail, (¶ 105, 106, 108, 109).

and assert, upon determining that the receiver node has not received and confirmed a correct sequence of messages, that the receiver node has not correctly processed the at least one transaction to the distributed ledger (¶ 105-111)
Seger states- Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.). The entire event data structure may be passed to the SHA256 hashing algorithm (though any robust hashing algorithm may be used). The hash of the event may be created after the event has been validated and before it is shared with the other nodes … Each node 405 may verify that every other node 405 created the same block (e.g., by checking whether the hashes match) 575. … Each node 405 may independently determine whether every node has received queues 615 and, if not, whether a minority failed to arrive 620. Because each node 405 may know specifically which other nodes' 405 queues they have received, they may uniquely identify which other node(s) 405 may be responsible for a timeout. If a minority did not fail to arrive, a node 405 that did not receive the queues may be in passive mode (i.e., the other nodes 405 may no longer wait on it) and may attempt to fix itself (e.g., reestablish network connection) and rejoin the network 400 when possible 625… In order to correctly write a block, each of the nodes 405 may need to have every other active node's 405 event list. If an event list is missing from a subset of nodes 405 due to timeout, their block calculation may be inaccurate and that round of consensus may fail, (¶ 105, 106, 108, 109).

Seger does not disclose compute a value based on the one or more sent messages and at least one previously sent message.

Farnlof states- each client (or the host-level service associated with that client) can maintain and use a local logical clock for each individually generated client message. Thus, message ID1:Tag2 can be said to be causally dependent upon message ID1:Tag1..A message is first received at 704, and then a gap detection process is performed at 706. The validation rule used to check for gaps checks if the current message has a sequence number that is one greater than the previously validated message… Sequencer service 130A receives another message, which was earlier transmitted from monitor service 130B, and sequences at 336. The sequenced message is then broadcast at 338. This message (Clock4:ID1:Tag2) is broadcast to monitor services 130B and 130C and received by those services at 342 and 340…. In 505 the ID and Tag of the message that is to be sequenced is validated. Specifically, a validation rule is applied to ensure the logical sequence of messages from a given client is processed in the proper order. Thus, if the tagID (e.g., the logical clock sequence number) for a given client is one greater than the previously processed message for that client, the message is valid and ready to be sequenced. However, if the message has a logical clock sequence number that is out of bounds (e.g., a sequence number that is 2 more than the prior message), the message being operated on by the sequencer will be dropped at 507. (¶ 58, 59, 66, 92, 101)

provide a cryptographic platform for recording transaction information and/or a platform for event synchronization among multiple nodes” and Farnlof (¶ 10), which teaches “the electronic data messages are added to the global state once they have been annotated with a global logical clock sequence number (e.g., that uniquely identifies the message within the distributed system)” in order to provide a more efficient, less wasteful technique to  maintaining an ordering of events in a distributed computing system(Farnlof; ¶ 4-8).
Claims 4-6, 8, 11, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seger (2017/0124556) (“Seger”), and in view of Farnlof et al. (2015/0341422) (“Farnlof”), and further in view of Haldenby et al. (2017/0046792) (“Haldenby”).
Regarding claim 4, 12, and 20, Farnlof discloses  wherein each message received from the sender node includes a highest index of messages for which the sender node has received confirmation from the receiver node, and wherein the receiver node records a highest index for messages that it has confirmed to the sender node for comparison to the highest indexes received in the messages from the sender node to detect out of sequence acknowledgements or invalid acknowledgements (¶ 39, 40, 58, 59, 92), wherein, upon detecting an out of sequence acknowledgement or an invalid acknowledgement (¶ 73, 74, 90, 92). Neither Seger, nor Farnlof teaches the receiver node is configured to assert that the sender node has violated the ledger protocol.  Haldenby teaches the receiver node is configured to assert that the sender 
Regarding claims 5, 14 and 15, Farnlof discloses  wherein each message received from the sender node includes an index for a last message sent to the receiver node from the sender node, and wherein the receiver node records an index for messages that it has previously received from the sender node for comparison to the indexes for last messages received in the messages from the sender node to detect skipped messages, out of sequence messages, or conflicting messages (¶ 42, 47, 51, 58, 59, 127), wherein, upon detecting a skipped message, out of sequence message, or conflicting message (¶ 73, 74, 81, 82, 90, 92, 102). Haldenby teaches the receiver node is configured to assert that the sender node has violated the ledger protocol (¶ 203, 205). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seger, Farnlof, and Haldenby in order to penalize actors that violate the rules in a block ledger environment (Haldenby; ¶ 3, 5, 205).
Regarding claims 6 and 18, Seger teaches receive the confirmation message for the one or more sent messages from the receiver node, the confirmation message including the value computed by the receiver node based on the one or more messages and at least one previously received message (¶ 20, 49, 106); compare the computed value to the value included in the confirmation message to determine whether the receiver node has or has not received and confirmed a correct sequence of messages; 
Regarding claim 8, Farnlof discloses  wherein the confirmation message further includes an index for a last message received by the receiver node from the sender node, wherein the sender node records an index for messages that it has previously sent to the receiver node and an index for messages that have been confirmed by the receiver node for comparison to the indexes for last messages received included in the confirmation messages to detect out of sequence confirmations or missing messages (¶ 39, 40, 58, 59, 92, 93), and wherein, upon detecting an out of sequence confirmation or a missing message (¶ 73, 74, 81, 82, 90, 93, 99). Haldenby teaches the sender node is configured to assert that the receiver node has violated the ledger protocol (¶ 203, 205). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seger, Farnlof, and Haldenby in 
Regarding claim 11, Farnlof discloses upon determining that the receiver node has not received and confirmed a correct sequence of messages (¶ 73, 74, 81, 82, 90, 93, 99). Haldenby teaches the sender node asserting that the receiver node has violated the ledger protocol (¶ 203, 205). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seger, Farnlof, and Haldenby in order to penalize actors that violate the rules in a block ledger environment (Haldenby; ¶ 3, 5, 205).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHAN (No.: 2018/0068130) teaches data exchange approval based on balance checking.
An Efficient and Scalable Quasi-Aggregate Signature Scheme Based on LFSR Sequences by Saikat Chakrabarti, Santosh Chandrasekhar, Mukesh Singhal, Fellow, IEEE, and Kenneth L. Calvert
Short Paper: Service-Oriented Sharding for Blockchains by Adam Gencer and Robbert Renesse – providing same security with increased processing while controlling the amount of messages.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685